Citation Nr: 1734406	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for left upper extremity neuropathy.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right upper extremity neuropathy.

3.  Entitlement to service connection for left upper extremity neuropathy, to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for right upper extremity neuropathy, to include as secondary to service-connected diabetes.

5.  Entitlement to a rating in excess of 10 percent prior to June 11, 2015, and in excess of 30 percent from June 11, 2015, for service-connected coronary artery disease with residuals of a myocardial infarction (heart disability).

6.  Entitlement to a rating in excess of 10 percent for service-connected left lower extremity neuropathy.

7.  Entitlement to a rating in excess of 10 percent for service-connected right lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1963 to December 1963 and from August 1964 to June 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to service connection for left upper extremity neuropathy and right upper extremity neuropathy and entitlement to an increased rating for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1997 rating decision, the Veteran's claims for service connection for left upper extremity neuropathy and right upper extremity neuropathy were denied as the evidence failed to link his left upper extremity neuropathy and right upper extremity neuropathy were due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the April 1997 decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for left upper extremity neuropathy and right upper extremity neuropathy, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's left lower extremity peripheral neuropathy is most appropriately characterized as moderate incomplete paralysis; moderately severe incomplete paralysis has not been shown.

4.  The Veteran's right lower extremity peripheral neuropathy is most appropriately characterized as moderate incomplete paralysis; moderately severe incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection for left upper extremity neuropathy is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received since the April 1997 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for left upper extremity neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The April 1997 rating decision denying service connection for right upper extremity neuropathy is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

4.  New and material evidence has been received since the April 1997 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for right upper extremity neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for an initial rating of 20 percent, but no higher, for left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for an initial rating of 20 percent, but no higher, for right lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.

The Veteran's claims for higher disability evaluations are downstream issues, which were initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims ("CAVC" or "the Court") has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104  and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claims of entitlement to service connection for left upper extremity neuropathy and right upper extremity neuropathy were denied in April 1997.  The Veteran did not appeal the April 1997 rating decision, nor did he submit any new and material evidence within a year of the April 1997 rating decision.  See 38 C.F.R. §3.156(b).  The April 1997 rating decision thereby became final.

At the time of the April 1997 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the April 1997 rating decision includes additional VA treatment records showing upper extremity pain, tingling and numbness, private treatment records, and the Veteran's assertion that his left upper extremity neuropathy and right upper extremity neuropathy were secondary to his now service-connected diabetes.  This evidence is presumed credible for the limited purposes of reopening the claims, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In an April 2013 rating decision, the Veteran was granted service connection for left lower extremity neuropathy and right lower extremity neuropathy and assigned initial ratings of 10 percent under Diagnostic Code 8520 for paralysis of the sciatic nerve effective November 1, 2010, the date of his application.  The Veteran asserts he is entitled to higher ratings.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling, moderate incomplete paralysis of the sciatic nerve is rated 20 percent disabling, moderately severe incomplete paralysis of the sciatic nerve is rated 40 percent disabling, severe incomplete paralysis of the sciatic nerve with marked muscle atrophy is rated 60 percent disabling, and complete paralysis of the sciatic nerve is rated 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Veteran's medical record shows he treated for his left lower extremity neuropathy and right lower extremity neuropathy.  However, medical records do not document findings consistent with moderately severe incomplete paralysis or complete paralysis of the sciatic nerve.

In December 2011, the Veteran was afforded a VA examination.  The examiner indicated that he had severe constant pain of both lower extremities.  He had reduced 4/5 left knee extension, left ankle plantar flexion, and left ankle dorsiflexion, but he had no muscle atrophy.  He had hypoactive left knee and left ankle reflexes.  He had decreased sensation in both lower extremities.  The examiner indicated that the Veteran had mild incomplete paralysis of the left sciatic nerve.

In June 2015, the Veteran was afforded a VA examination.  He reported having numbness and tingling in both lower extremities after returning from Vietnam that had worsened.  The examiner indicated that the Veteran had moderate paresthesias and numbness in both lower extremities.  He retained normal 5/5 strength with no muscle atrophy and normal reflexes in his lower extremities, but had decreased sensation in both lower extremities.  The examiner indicated that the Veteran had moderate incomplete paralysis of the sciatic nerve in both lower extremities.

Applying the regulations to the facts in the case, the Veteran's left lower extremity neuropathy and right lower extremity neuropathy has consistently been moderate in severity.  Moreover, the June 2015 opinion of the VA examiner is given great probative weight as it is consistent with the medical evidence of record.  Therefore, disability ratings of 20 percent for the Veteran's left lower extremity neuropathy and right lower extremity neuropathy are met.

However, at no time has the evidence of record supported a rating in excess of 20 percent ratings under Diagnostic Code 850, which would be warranted if moderately severe incomplete paralysis of the affected nerve was shown.  As noted, the medical evidence of record suggests that the Veteran's left lower extremity neuropathy and right lower extremity neuropathy are at most moderate and does not show evidence of moderately severe, or higher, incomplete paralysis.  Of note, there was no showing of symptoms other than sensory deficits (for example atrophy was not observed to be present on physical examinations).  When the involvement is wholly sensory VA regulations direct that the rating should be for the mild, or at most, the moderate degree.  Here, as described, the Veteran's nerve impairment does not appear to rise to the level of moderately severe.  The symptoms are shown to be wholly sensory in nature.  As such, a rating in excess of 20 percent is denied for the Veteran's left lower extremity neuropathy and right lower extremity neuropathy.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

As such, the criteria for schedular ratings of 20 percent for the Veteran's left lower extremity neuropathy and right lower extremity neuropathy have been met, and to that extent, the Veteran's claim is granted.  However, the criteria for schedular ratings in excess of 20 percent for the Veteran's left lower extremity neuropathy and right lower extremity neuropathy have been not been met, and to that extent, the Veteran's claims are denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for left upper extremity neuropathy is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for right upper extremity neuropathy is reopened.

An initial rating of 20 percent for left lower extremity neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating of 20 percent for right lower extremity neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the service connection claims for left upper extremity neuropathy and right upper extremity neuropathy, the Veteran asserts that his upper extremity neuropathy is due to his service-connected diabetes.  The Veteran's medical records document complaints of pain and numbness in his hands.  At a November 1991 VA examination, he reported numbness and tingling in his hands.  At a December 2011 VA examination, the examiner indicated that the Veteran had severe constant pain in his left and right upper extremity.  However, the June 2015 VA examiner indicated that the Veteran did not have any upper extremity symptoms.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any left upper extremity neuropathy and/or right upper extremity neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's increased rating claim for his heart disability, he was last afforded a VA examination in June 2015.  In a December 2016 brief, his representative reported that the Veteran's heart disability had worsened.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, a new examination is required to evaluate the current nature and severity of the Veteran's heart disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine the nature and severity of any left upper extremity neuropathy and/or right upper extremity neuropathy.  The examiner should provide opinions responding to the following:
	
Is it at least as likely as not (50 percent or greater) that any left upper extremity neuropathy and/or right upper extremity neuropathy was caused by a service connected disability, to include diabetes?  Why or why not?

Is it at least as likely as not (50 percent or greater) that any left upper extremity neuropathy and/or right upper extremity neuropathy was aggravated by a service connected disability, to include diabetes?  Why or why not?  If aggravation is found, the examiner should attempt to identify a baseline level of left upper extremity neuropathy and/or right upper extremity neuropathy prior to the aggravation occurring. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected heart disability.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


